COOK, Judge
(concurring):
As one who was present at the beginning, I have been one of the strong supporters of the mandate in United States v. Goode, 1 M.J. 3 (C.M.A.1975).1 I believe that complianee with this procedure provides significant benefits both to the Government and to the accused. See United States v. McAdoo, Dkt. No. 39,386 (C.M.A.1982). However, it was never intended that Goode should become a trap for the Government or that defense counsel may do nothing and later claim some inadequacy in the good-faith attempt by the Government to effect service of the review. See United States v. Iverson, 5 M.J. 440, 447 (C.M.A. 1978) (Cook, J., concurring in the result). Here the record was properly served on the accused and was examined by his detailed defense counsel. See United States v. Larneard, 3 M.J. 76 (C.M.A.1977). Some thirty days later the review of the staff judge advocate was served on the individual defense counsel who apparently acted as lead counsel at trial. Neither defense counsel made any effort to communicate with the other. The fact that individual defense counsel’s message requesting a copy of the record was apparently lost does not excuse his failure in waiting one month before taking follow-up action. Recognizing the distances involved — which are great — I still believe that the service on one member of the defense team of the review is sufficient compliance by the Government with the Goode mandate absent any indication of negligence by the Government. Of course, following the suggested procedures set out in United States v. Robinson, 11 M.J. 218 (C.M.A.1981), would have avoided this situation.2 I believe that the fault, if there is *38any, lies more with the defense team than with the Government, and I agree that the Government should not be held to strict responsibility to determine which counsel it should make service upon.
I note that this particular issue was first raised before this Court, thus depriving the Court of Military Review from taking proper cognizance of it. Of course, in situations of this sort, the ultimate loser is the accused who has been deprived of an opportunity to make comments for consideration by the convening authority. United States v. McAdoo, supra. I have therefore examined the comments of individual defense counsel pertaining to the review. Since they mainly cover points normally considered by the Court of Military Review in their performance of statutory responsibilities, Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866, and since the alleged deficiencies in the staff judge advocate’s review were asserted by appellate defense counsel below by referring to the individual defense counsel’s response, I find no prejudice to the accused requiring our corrective action. Article 59(a), UCMJ, 10 U.S.C. § 859(a).

. See United States v. Hill, 3 M.J. 295 (C.M.A. 1977); United States v. Narine, Dkt. No. 39,-624 (C.M.A.1982); United States v. McAdoo, Dkt. No. 39,386 (C.M.A.1982).


. First, in a case where more than one defense counsel has appeared, the military judge should seek at the conclusion of the trial to establish on the record which lawyer will have the primary responsibility for preparing *38the Goode response. Secondly, where a civilian counsel is involved, it is appropriate for the judge to discuss with him in open court the post-trial responsibilities to which he will be subject under Goode unless specifically released therefrom by the accused. Third, if more than one military defense counsel appears at trial, the staff judge advocate — if the allocation of post-trial responsibilities is not already manifest from the record — should determine which counsel is to prepare the Goode response and should reflect in his review or otherwise the basis for service on any attorney other than the appointed defense counsel. If, for whatever reason, the staff judge advocate cannot determine which defense counsel is to be chiefly responsible for post-trial defense functions, then he should serve a copy of his review on all defense counsel.
United States v. Robinson, 11 M.J. 218, 224 (C.M.A.1981). However, defense counsel are not precluded from informing the staff judge advocate as to who will perform the Goode function.